dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-08-230-CV





CITY OF CELINA AND CITY OF PILOT POINT
	APPELLANTS



 

V.



CITY OF PILOT POINT AND 						         APPELLEES

TALLEY RANCH MANAGEMENT, LTD. 

AND CITY OF CELINA AND TALLEY 

RANCH MANAGEMENT, LTD. 

----------

FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered “Cross-Appellant’s Motion To Dismiss.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal of the City of Pilot Point, appellant.  
See 
Tex. R. App. P.
 42.1(a)(1), 43.2(f).  This case shall hereafter be styled “
City of Celina 
v. 
City of Pilot Point and Talley Ranch Management, Ltd
.”



Costs of the appeal of City of Pilot Point, appellant, versus City of Celina and Talley Ranch Management, Ltd., appellees, shall be taxed against the party incurring the same, for which let execution issue.



PER CURIAM	





PANEL:  DAUPHINOT, HOLMAN, and GARDNER, JJ.



DELIVERED:  September 25, 2008    

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.